391 F.2d 284
In the Matter of NAVGAS, INC., a Corporation, bankrupt. JohnB. Fisher, Special Attorney for Trustee, Appellant.
No. 11812.
United States Court of Appeals Fourth Circuit.
Argued Feb. 9, 1968.Decided March 1, 1968.

Arden J. Curry, Charleston, W. Va., for appellant.
Paul N. Bowles, Charleston, W. Va., for Charles E. Mottesheard, Trustee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and WINTER, Circuit judges.
PER CURIAM:


1
Counsel for the trustee appeals from the district court's affirmance of counsel fees and expenses allowed by the Referee in Bankruptcy.


2
The legal services for which compensation was sought were performed under two written orders of the Referee and a third oral authorization, all of which fixed the basis of compensation for services to be performed and reimbursable expenses.  The amounts allowed were in accordance with the prior authorizations plus additional allowances for an aspect of the proceedings in which counsel was required to render more services than originally contemplated and for the services of counsel in taking an appeal in which the Referee had acquiesced but entered no formal order.


3
On this record we cannot say that the allowance to counsel was inadequate or that the allowance was less than the amount due him under the basis for compensation to which he agreed when he rendered services under the orders of the Referee authorizing his employment.  The order of the district court is


4
Affirmed.